Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 1/21/20.  Since the initial filing, no claims have been added, amended, or canceled. Thus, claims 1-6 are pending in the application.
Election/Restrictions
2.	Claims 1-6 are generic to the following disclosed patentably distinct species: 
The species of Figs. 1-8,
The species of Figs. 9-11.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
During an exchange of telephone messages with Attorney David Lowe between 6/8/22-6/9/22, a provisional election was made without traverse to prosecute the species of Figs. 9-11. Affirmation of this election must be made by applicant in replying to this Office action.  No claims are withdrawn from consideration by the examiner at this time, as all claims are generic.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
4.	Claims 1-2 and 4-6 are objected to because of the following informalities:  
Regarding claim 1, the term “the apparatus” (ln. 2 and 6) should read --the stabilizer apparatus-- for the sake of consistency with how the term is originally introduced within the claim.
Regarding claim 2, the phrase “is harnessed to the at least one of the user’s waist, arms, or legs” (ln. 2) should read --is configured to be harnessed to at least one of the user’s waist, arms, or legs-- to avoid any interpretation that the claim is reciting a human body part in violation of 35 USC 101.
Regarding claim 4, the term “the clothing of the user” lacks an antecedent basis. While the claim is clear, the term should simply read --clothing of the user-- because no clothing of the user has been previously introduced within the claims.
Regarding claim 5, the phrase “a plurality of bearing” (ln. 5) should read --a plurality of bearings--. Additionally, the term “the apparatus” (ln. 8) should read --the stabilizer apparatus-- for the sake of consistency with how the term is originally introduced within the claim.
Regarding claim 6, the term “the position of the user” (ln. 2) lacks an antecedent basis. While the claim is clear, the term should read --a position of the user-- because no “position of the user” has been previously introduced within the claims. Additionally, the term “the sensor” (ln. 4) should read --the at least one sensor-- for the sake of consistency with how the term is introduced in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the claim is directed to “The stabilizing apparatus according to claim 6, but claim 4 (from which claim 6 depends) is directed to a method for wearable user stabilization. It appears the applicant intended to have claim 6 depend from claim 5. For the purposes of examination, claim 6 will be interpreted as depending from claim 5 (directed to a “wearable stabilizing apparatus”), not claim 4.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Duguid (2015/0209212) in view of Ehinger (2018/0257793).
	Regarding claim 1, Duguid discloses a method for wearable user stabilization (Fig. 5 depicts a method for wearable user stabilization comprising a user wearing a stabilizing system made up of balance device 10 and safety harness 62), comprising: securely coupling a stabilizer apparatus to a user with a harness (Fig. 1c, balance device 10 is coupled to user via the belt/harness 11), the apparatus having a plurality of motors that create a strong gyroscopic force (Fig. 1c, control moment gyroscopes (CMGs) 15 are located on the balance device 10. [0025] discloses that these CMGs can be attached to the belt or harness 11 at multiple locations. [0026] discloses that the CMGs can produce a torque to counteract the motion of a potential fall by the user. A counteracting gyroscopic force that can prevent a potential fall is considered a “strong” force); creating at the apparatus a strong gyroscopic force using the plurality of motors ([0026] discloses activating the CMGs to produce a force against the user to prevent a fall. Figs. 3a-3b depicts a counteracting force 5 applied by a CMG 15 to prevent a fall); and transferring inertia to the user from the apparatus to the harness to create artificial balance for the user (Fig. 3b, CMG 15 transfers its generated force to the rest of the device 10, which in turn imparts a force on the subject 20 to prevent a fall; see [0026]).
	Duguid does not disclose that the motors are hubless.
	However, Ehinger teaches a flywheel device for the stabilization of an object (Fig. 1) wherein the flywheel device comprises a hubless motor comprising a rotor (Fig. 1, rotor 2), a stator (Fig. 1, carrier 1), a bearing between the rotor and the stator (Fig. 1, roller bearing 3), a magnet (Fig. 1, magnetic ring 5), and coils (Fig. 1, coils 6). The flywheel has no hub (Fig. 1, rotor 2, has no central structure along its central axis ‘x’). Ehinger additionally teaches that this flywheel configuration has a simpler design than other known flywheel devices and has a reduced manufacturing cost ([0005]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of CMGs positioned on the belt/harness of Duguid to be of the hubless, flywheel design taught by Ehinger to have a simple flywheel design that also reduces manufacturing costs. Additionally, such a modification is the simple substitution of one known gyroscopic motor (i.e. the flywheel of Ehinger) for another known gyroscopic motor (i.e. the CMG motor of Duguid) to obtain the predictable result of providing a motor that generates gyroscopic forces for stabilizing an object.
	Regarding claim 2, the modified device of Duguid has the stabilizer apparatus as harnessed to the at least one of the user's waist, arms or legs (Duguid, Fig. 1b, has the harness/belt 11 configured to be worn around the waist of the user).
	Regarding claim 3, the modified device of Duguid has the stabilizer apparatus is configurable by at least one of size or shape to adapt to location requirements on the user where the stabilizer apparatus is harnessed (Fig. 1a depicts the stabilizer apparatus in the belt only configuration, while Fig. 5 has the stabilizer apparatus in the belt and harness configuration. These two different configurations represent different shapes of the stabilizer apparatus that adapt to “location requirements” on the user (e.g. a waist location requirement or a waist and shoulder location requirement)).
	Regarding claim 4, the modified device of Duguid has the stabilizer apparatus as configurable to be integrated into the clothing of the user (Duguid, Fig. 1c, the control movement gyroscopes, as modified by Ehinger, are integrated into the belt/harness 11. The belt/harness 11 is considered “clothing” worn by the user).
	Regarding claim 5, Duguid discloses a wearable stabilizing apparatus (Fig. 1c balance device 10) comprising a plurality of motors to create a gyroscopic force to stabilizer a user (Fig. 1c, CMGs 15 stabilize a user and help prevent falling; see [0026] and Figs. 3a-3c), an electronic controller to send energy to the motors ([0026] discloses a processor 14 that can send electric signals through connective wires to activate the CMGs 15), an electrical source to send energy to the controller to power the motors (Fig. 1c batteries 17 is an electrical source that would power the processor 14 and the CMGs 15), and a harness used to attach the apparatus to a user (Fig. 1c, harness/belt 11).
Duguid does not disclose that the device comprises a plurality of freewheeling inertia producing rings; a plurality of permanent magnets attached to the rings; a plurality of field coils configured to act against the magnets; a plurality of bearings configured to support the rings externally; and that the electronic controller sends energy to the field coils.
	However, Ehinger teaches a flywheel device for the stabilization of an object (Fig. 1) wherein the flywheel device comprises a motor comprising a freewheeling inertia producing ring (Fig. 1, rotor 2), a permanent magnet attached to the freewheeling ring (Fig. 1, magnetic ring 5), field coils configured to act against the magnet (Fig. 1, coils 6); a bearing configured to support the ring externally (Fig. 1, roller bearing 3 supports the rotor 2 external of the rotor 2. Any space that is not inside the walls or body of the rotor 2 is considered “external”), and an electronic controller configured to send energy to the field coils ([0051]-[0053] discloses control electronics for powering the coils 6). Ehinger additionally teaches that this flywheel configuration has a simpler design than other known flywheel devices and has a reduced manufacturing cost ([0005]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of CMGs positioned on the belt/harness of Duguid to be of the flywheel design taught by Ehinger to have a simple flywheel design that also reduces manufacturing costs. Additionally, such a modification is the simple substitution of one known gyroscopic motor (i.e. the flywheel of Ehinger) for another known gyroscopic motor (i.e. the CMG motor of Duguid) to obtain the predictable result of providing a motor that generates gyroscopic forces for stabilizing an object. The resultant device would have a plurality of freewheeling inertia producing rings, a plurality of permanent magnets, a plurality of field coils, and a plurality of bearings because the modified device would have multiple actuators configured to generate gyroscopic forces on the user as depicted in Fig. 1c of Duguid.
	Regarding claim 6, the modified device of Duguid has at least one sensor in communication with the electronic controller configured to ascertain the position of the user (Duguid, Fig. 1c, sensing system 12; [0026] discloses sensing system 12 as retrieving information that reflects the body’s orientation and motion), wherein the electronic controller is further configured to adjust the energy sent to the field coils in response to input from the sensor on the position of the user to create artificial balance for the user to avoid or minimize falls (Duguid, [0026], discloses that the amount of force generated by the CMGs may be variable, which would require adjusting the amount of energy sent to the field coils of Ehinger in the modified device).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chiu et al (9,649,242), Vallery et al (2014/0260714), and Denman (2006/0070646) disclose wearable devices that assist a user in balancing via the use of gyroscopic forces.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785